Title: To George Washington from James Cannon, 28 August 1780
From: Cannon, James
To: Washington, George


                        
                            University. Philada Aug. 28th 1780
                        
                        I have it in Charge by Message from Mr Gadsden to apply to your Excellency on his Behalf to obtain his
                            Exchange. Your Knowledge of Mr Gadsden, & Disposition to serve your Fellow Citizens, particularly Men of Mr Gadsden’s
                            Rank & Merit, who must feel very unhappy, & meet with many Insults while in the Hands of the Enemy, make it
                            unnecessary to urge “your Excellency on the Occasion” — I would only apologize for the application not coming directly from
                            himself by informing, that, as the Enemy seemed somewhat particular in his Parole, he has made it a Point not to write to
                            anyone of his Friends, among whom he has the Honor of  ranking your Excellency, & for whom he has the highest Esteem. Mr Gadsden was Lieut. Governor of South Carolina when Charles
                            Town fell.
                        As a flag will shortly sail for Charles Town a Line informing what prospect there is of his Exchange being
                            effected, to be forwarded by the flag would be very acceptable to Mr Gadsden. I Have the Honor to be Your Excellency’s most
                            obedt Servt
                        
                            James Cannon

                        
                    